Citation Nr: 0929483	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  06-00 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for fibromyalgia 
syndrome.

2.  Entitlement to service connection for chronic fatigue 
syndrome.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for a psychiatric 
disability, to include major depression with anxiety 
disorder, to include as secondary to a service-connected 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to 
October 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefits sought on 
appeal.  

In October 1993, the Veteran filed claims for, among other 
things, depression.  In a March 1994 letter, VA informed the 
Veteran that she was previously notified of the denial of 
service connection for depression and that this decision 
could be reconsidered only if new and material evidence was 
received.  Although an earlier May 1993 rating decision 
denied service connection for other conditions, there is no 
rating decision of record reflecting a denial of service 
connection for depression.  Because there is no earlier 
rating decision denying service connection for depression in 
the claims file, the Board has characterized the issue as 
entitlement to service connection for a psychiatric 
disability, and the claim will not be viewed as one to reopen 
a previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c); 
38 C.F.R. § 3.156(a).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

As a preliminary matter, the Board notes that in a March 2004 
statement, the Veteran stated that she wished to file claims 
for service connection for fibromyalgia, headaches, and 
chronic fatigue based on exposure to toxic agents while 
serving in the Persian Gulf War.  However, in June 2004, a 
response from the National Personnel Records Center (NPRC) 
reflected that information pertaining to the Veteran's 
service in Southwest Asia on or after August 2, 1990, was not 
a matter of record.  Additionally, her available service 
personnel records showed that she served in Germany from 
April 1990 to January 1992.  Further, during the September 
2004 VA examination for a mental disorder, the Veteran 
informed the examiner that she was not in the Persian Gulf 
War directly, but supported the Persian Gulf War from 
Germany.  As there is no indication that the Veteran 
physically served in the Persian Gulf, the provisions of 
38 C.F.R. § 3.317 are not for application.  38 C.F.R. 
§ 3.317(d)(1), (2). 

The Veteran contends that she is entitled to service 
connection for fibromyalgia, chronic fatigue syndrome, 
headaches, and a psychiatric disability.  In a March 2006 
statement, she asserted that she was treated for sinus and 
tension headaches and female problems during service.  The 
Veteran asserts that the female problem she was treated for 
during service was really fibromyalgia, and that her sinus 
headaches were due to estrogen.  She is currently 
experiencing fatigue, headaches, and tension.

Before the Veteran's claims can be addressed on the merits, 
additional development is necessary.  In March 2006, the 
Veteran indicated that she moved to Evansville in 2000 and 
has been treated by VA since 2001.  However, the earliest VA 
treatment records associated with the claims file date in 
September 2003 and end in August 2006.  Additionally, during 
the September 2004 VA examination for a mental disorder, the 
examiner noted that there was an indication that the Veteran 
was treated by a social worker at VA in St. Louis around 
1995.  These records have also not been associated with the 
claims file.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Consequently, a remand for records at the St. Louis VAMC 
dated in 1995 and records at the Evansville VAMC dated from 
2001 to 2003, and 2006 to the present is necessary.

Beginning with the claim for fibromyalgia, several medical 
records indicate that fibromyalgia might have had its onset 
during the Veteran's period of service.  In particular, 
during the September 2004 VA examination, the Veteran 
described having a gradual onset of symptoms in approximately 
1989 or 1990.  The actual diagnosis of fibromyalgia was made 
in 2003.  Although the Veteran underwent a VA examination 
wherein her claim for fibromyalgia was discussed, the 
examiner did not opine whether it was at least as likely as 
not that this disability had its onset during service.  In 
this case, as the Veteran has a current diagnosis of 
fibromyalgia and there is some indication that it might have 
begun during her period of service, a remand is necessary for 
an opinion regarding the etiology.  38 C.F.R. 
§ 3.159(c)(4)(i).  

Regarding the claim for headaches, the Veteran has also 
contended that her headaches began during her service.  In 
the June 2009 informal hearing presentation, the Veteran's 
representative referenced an undated health questionnaire for 
dental treatment on which the Veteran marked that she had 
frequent headaches, sinus disease, and asthma/hay fever.  She 
explained that whenever the weather changed her nose got 
stopped up bad and she got headaches.  During the September 
2004 VA examination, the Veteran was diagnosed with an 
allergic sinus condition.  The examiner stated that it 
appeared that her headache disorder was probably a mixture of 
tension and sinus allergy.  In light of the indication in the 
service treatment records that the Veteran had headaches 
during service, her contention that she has experienced 
headaches since service, and the current finding of headache 
disorder that was thought to be a mixture of tension and 
sinus allergy, a remand is necessary for a VA examination 
which opines as to the etiology of any current headache 
disability.  38 C.F.R. § 3.159(c)(4)(i).  

Turning to the claim for a psychiatric disability, the 
Veteran asserted during her September 2004 VA examination 
that she was hospitalized in 1989 in a psychiatric ward at 
Fort Carson.  There is no indication in the service treatment 
records that the Veteran was treated for or diagnosed with a 
psychiatric disability during service.  However, it is 
unclear whether her service clinical records were requested 
along with her service treatment records.  Additionally, the 
Veteran's representative contended in the informal hearing 
presentation that the Veteran's recorded failure to cooperate 
in filling out her September 1992 separation report of 
medical history and examination is evidence of a psychiatric 
disability during service.  The Veteran's representative also 
asserted that her service treatment records were incomplete, 
and her entrance examination and report of medical history 
were not of record, nor was any record dated prior to 1988.  
The Board notes that her DD Form 214 reflects that she was 
discharged from service under honorable conditions.  The 
reason for separation was misconduct-commission of a serious 
offense.  Although some of the Veteran's service personnel 
records have been associated with the claims file, her 
complete records have not, including those which might 
elaborate on the Veteran's mental state at the time of her 
separation from service.  Thus, these records should be 
obtained on remand, along with her clinical records and any 
additional service treatment records.  

Moreover, an August 2005 VA record stated that the Veteran 
had depression not otherwise specified secondary to 
psychological stressors and pain.  Her fibromyalgia was 
discussed in that record.  Therefore, as there is an 
indication that the Veteran might have a psychiatric 
disability that is either related to service or to her 
fibromyalgia, a remand is necessary for a VA examination.  
38 C.F.R. § 3.159(c)(4)(i).  

Lastly, as there appear to be outstanding VA records, the 
claim for chronic fatigue syndrome cannot be addressed at 
this time.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO should send the Veteran a 
notice letter in connection with her claim 
for service connection for a psychiatric 
disability, to include as secondary to 
fibromyalgia.  The letter should inform 
her of the information and evidence that 
is necessary to substantiate the claim; 
(2) inform her about the information and 
evidence that VA will seek to provide; and 
(3) inform her about the information and 
evidence she is expected to provide.  The 
letter should also include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date for the claim on appeal, as 
outlined in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Veteran 
should be informed that before secondary 
service connection for any disability may 
be granted as a matter of law, service 
connection must be granted for the primary 
conditions she is claiming the 
disabilities are secondary to.  The 
Veteran should also be informed of the 
requirements for establishing secondary 
service connection under the old version 
of the regulation for secondary service 
connection in effect prior to the 
September 2006 revision.  38 C.F.R. 
§ 3.310(a) (2006).

2.  Obtain and associate with the claims 
file all VA records from the VAMC in St. 
Louis in 1995 and all VA records from the 
VAMC in Evansville from 2001 to September 
2003 and from August 2006 to the present.  

3.  Obtain and associate with the claims 
file the Veteran's complete service 
personnel records, to include any records 
pertaining to her discharge for 
misconduct.

4.  Obtain and associate with the claims 
file any outstanding service treatment 
records, to include her service entrance 
examination and report of medical history.  
In particular, clinical records pertaining 
to a psychiatric hospitalization in 1989 
in Fort Carson should be requested.  Any 
negative response should be included in 
the claims file.

5.  After the aforementioned development 
has been completed, the Veteran should be 
afforded VA examinations to determine the 
nature and etiology of her claims for 
fibromyalgia, headaches, and psychiatric 
disability.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner(s) should be performed.  The 
examiner(s) is requested to review all 
pertinent records associated with the 
claims file, including the service 
treatment records, VA records, private 
medical records, and September 2004 VA 
examinations.  The examiner should state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any current fibromyalgia, 
headaches, and psychiatric disability is 
the result of a disease, injury, or event 
in service (November 1986 to October 1992) 
as opposed to its being more likely due to 
some other factor or factors.  

Additionally, regarding the claim for a 
psychiatric disability, if such is found, 
the examiner should also opine as to the 
relationship, if any, between the 
fibromyalgia and any psychiatric 
disability(s).  To the extent possible, 
(likely, unlikely, at least as likely as 
not) the examiner should opine whether any 
current psychiatric disability was either 
(a) proximately caused by or (b) 
proximately aggravated by fibromyalgia 
and, if so, to what degree.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)
A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

6.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
her representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  The SSOC 
should set forth all applicable laws and 
regulations, including the old version of 
38 C.F.R. § 3.310 (2006) for secondary 
service connection in effect prior to 
September 2006 amendment.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



